Citation Nr: 1733934	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to September 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for hypertension.  The Board previously remanded this matter for additional development and examination in April 2012 and December 2013.  Thereafter, in July 2014, the Board denied service connection for hypertension.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated July 2015, the Court granted a Joint Motion for Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  In pertinent part, the parties agreed that the Board erred in relying on an inadequate medical examination and opinion.  In November 2015, the Board remanded the instant matter to obtain an adequate VA medical examination and opinion concerning whether the Veteran's exposure to herbicides during service may have caused hypertension.  Subsequently, in October 2016, the Board sought a Veterans Health Administration (VHA) opinion to further address the relationship, if any, between the Veteran's hypertension and exposure to herbicides during service.  The completed VHA opinion was received by VA in February 2017.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board must once again remand the issue on appeal, the Board need not address Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Outstanding Treatment (Medical) Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA previously received a letter from private physician J.S.K. dated August 2015.  The private treatment letter noted that the Veteran had been exposed to the herbicide Agent Orange during service, that the Veteran began medical therapy for hypertension approximately 10 years later, and that it was the physician's understanding "that there may well be an association between Agent Orange and the early development of severe hypertension[.]"  Due to the speculative nature of the opinion ("may well be an association") it has little, if any, probative value.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

As discussed above, in February 2017 VA received an adequate VHA opinion letter in which the physician opined that it was less likely than not that the Veteran's currently diagnosed hypertension was related to herbicide exposure during service.  Subsequently, in March 2017, the Veteran and representative were provided with a copy of the VHA opinion and informed that they would have 60 days to review the VHA opinion and send any additional evidence.  In May 2017, the Veteran requested a 30 day extension that was subsequently granted.  

In June 2017, the Veteran sent the Board a letter informing that he had scheduled an appointment with J.S.K. for July 31, 2017 to discuss the February 2017 VHA opinion.  Specifically, they would discuss the medical evidence/research reviewed by J.S.K. concerning a link between hypertension and herbicide exposure.  Per the letter, the Veteran stated that he would fax to VA the information obtained at that appointment.  Unfortunately, the Board has not received the records from this consultation.  As the private treatment records concerning the July 31, 2017 appointment could potentially be helpful in resolving the issue on appeal, remand is necessary to allow the AOJ to request these outstanding medical records.

Further, the AOJ should obtain any outstanding VA treatment records for the period from January 2014.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for hypertension, including any records from the July 31, 2017 appointment with J.S.K.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers, including J.S.K., and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's hypertension, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e). 

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's hypertension, not already of record, for the period from January 2014.

3.  Then, readjudicate the issue of service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




